                Case 3:19-cv-06130-RS Document 52 Filed 01/07/21 Page 1 of 3



    THOMAS R. BURKE (State Bar No. 141930)
    JOHN D. FREED (State Bar No. 261518)
    KELLY M. GORTON (State Bar No. 300978)
    DAVIS WRIGHT TREMAINE LLP
    505 Montgomery Street, Suite 800
    San Francisco, California 94111
    Telephone: (415) 276-6500
    Facsimile: (415) 276-6599
    Email: thomasburke@dwt.com; jakefreed@dwt.com; kellygorton@dwt.com

    Attorneys for Plaintiff
    HENRY J. KAISER FAMILY FOUNDATION
    dba KAISER HEALTH NEWS


    James Bickford (N.Y. Bar No. 5163498)
    United States Department of Justice
    Civil Division, Federal Programs Branch
    1100 L Street, NW
    Washington, DC 20530
    James.Bickford@usdoj.gov
    Telephone: (202) 305-7632
    Attorney for Defendants

                            UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

    HENRY J. KAISER FAMILY FOUNDATION
    dba KAISER HEALTH NEWS,

                           Plaintiff,

           v.                                          Case No. 3:19-cv-06130

    U.S. CENTERS FOR MEDICARE AND                      JOINT CASE MANAGEMENT
    MEDICAID SERVICES; U.S. DEPARTMENT                 STATEMENT
    OF HEALTH AND HUMAN SERVICES,
                                                       January 14, 2021, 10:00 am
                           Defendants.

1          Pursuant to this Court’s order of August 27, 2020, Plaintiff Kaiser Health News (KHN)

2   and Defendants the U.S. Centers for Medicare and Medicaid Services and U.S. Department of

3   Health and Human Services (collectively, CMS) jointly submit the following status report.

4          Since the last case management conference, KHN has agreed to deem several categories of

5   records to be non-responsive to its Freedom of Information Act (FOIA) request. CMS has been



                                                   1
                 Case 3:19-cv-06130-RS Document 52 Filed 01/07/21 Page 2 of 3




 1   unable to craft search terms to accurately exclude these non-responsive categories of records, and

 2   has therefore been performing a manual review of the records returned by its earlier searches. This

 3   review revealed groups of essentially-identical records (for example, hundreds of copies of a single

 4   memo, addressed to different insurers) that could be coded as non-responsive in a batch, without

 5   further manual review.       Other, unique records have required further manual review for

 6   responsiveness.

 7          In a status report submitted to Magistrate Judge Tse, the parties jointly proposed the

 8   following schedule for further productions in this case:

 9          1.      No later than January 15, 2021, CMS will produce any non-exempt portions of

10   ninety (90) spreadsheets that it has identified as containing draft audit results.

11          2.      By February 15 and, if necessary, March 15, 2021, CMS will process batches of at

12   least 500 pages of any responsive records, and produce any non-exempt information contained

13   therein.

14          Based on its review of the records it has gathered, and given KHN’s agreement to deem

15   several categories of records to be non-responsive, CMS believes that the March production may

16   be the final production to be made from the records it has gathered to date. By minute order issued

17   on December 9, 2020, Magistrate Judge Tse accepted this production schedule and set a further

18   status conference for March 26, 2021.

19




                                                       2
Case 3:19-cv-06130-RS Document 52 Filed 01/07/21 Page 3 of 3




                        Respectfully submitted this 7th day of January, 2021,

                                   DAVIS WRIGHT TREMAINE LLP

                                   By: /s/ John D. Freed
                                   THOMAS R. BURKE
                                   JOHN D. FREED
                                   KELLY M. GORTON
                                   Attorneys for Plaintiff
                                   HENRY J. KAISER FAMILY
                                   FOUNDATION
                                   dba KAISER HEALTH NEWS

                                          and

                                   JEFFREY BOSSERT CLARK
                                   Acting Assistant Attorney General

                                   ELIZABETH J. SHAPIRO
                                   Deputy Director
                                   Federal Programs Branch

                                    /s/ James Bickford
                                   JAMES BICKFORD
                                   Trial Attorney
                                   Federal Programs Branch
                                   Civil Division
                                   U.S. Department of Justice
                                   1100 L Street, NW
                                   Washington, DC 20530
                                   Telephone: (202) 305-7632
                                   James.Bickford@usdoj.gov

                                   Attorneys for Defendants




                              3
